[Cite as Disciplinary Counsel v. Grigsby, 128 Ohio St. 3d 413, 2011-Ohio-1446.]




                        DISCIPLINARY COUNSEL v. GRIGSBY.
                      [Cite as Disciplinary Counsel v. Grigsby,
                        128 Ohio St. 3d 413, 2011-Ohio-1446.]
Attorney misconduct, including commission of an illegal act that reflects
        adversely on the lawyer’s honesty or trustworthiness — Eighteen-month
        suspension, all stayed on conditions.
  (No. 2010-2126 — Submitted February 2, 2011 — Decided March 31, 2011.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 10-058.
                                  __________________
        Per Curiam.
        {¶ 1} Respondent, Stephanie Gunter Grigsby of Piqua, Ohio, Attorney
Registration No. 0070436, was admitted to the practice of law in Ohio in 1999. In
February 2010, respondent self-reported her misdemeanor conviction for one
count of misuse of a credit card arising from her use of her employer’s credit card
for personal expenses.         As a result, relator, Disciplinary Counsel, filed a
complaint charging respondent with engaging in conduct involving dishonesty,
fraud, deceit, or misrepresentation that adversely reflected on her honesty and
trustworthiness and her fitness to practice law.
        {¶ 2} The parties have submitted stipulations of fact and misconduct, and
a panel of the Board of Commissioners on Grievances and Discipline conducted a
hearing to determine the appropriate sanction for respondent’s misconduct. The
panel and board have accepted the parties’ agreed stipulations and recommend
that we suspend respondent from the practice of law for 18 months, all stayed on
the conditions that her practice be monitored by an attorney appointed by relator
and that she commit no further misconduct.
                             SUPREME COURT OF OHIO




                                   Misconduct
       {¶ 3} The stipulated facts of this case and respondent’s testimony
demonstrate that in August 2006, respondent began to misuse a corporate credit
card issued to her by her employer. Although she initially paid each monthly bill
in full from her personal funds, as her financial condition worsened, she was
unable to make the payments on a timely basis. Respondent’s employer became
aware of respondent’s conduct in April 2009 and terminated her employment.
       {¶ 4} A grand jury indicted respondent on two felony counts arising
from her conduct. On January 28, 2010, respondent pleaded guilty to misuse of a
credit card, a first-degree misdemeanor, and was later ordered to pay a $100 fine
and pay restitution of $2,960 to the employer. She made timely restitution and
paid her fine and court costs in full. And on February 1, 2010, she self-reported
her conviction to relator.
       {¶ 5} The parties have stipulated, and the panel and board have found,
that respondent’s conduct violated Prof.Cond.R. 8.4(b) (prohibiting a lawyer from
committing an illegal act that reflects adversely on the lawyer’s honesty or
trustworthiness), (c) (prohibiting a lawyer from engaging in conduct involving
dishonesty, fraud, deceit, or misrepresentation), and (h) (prohibiting a lawyer
from engaging in conduct that adversely reflects on the lawyer's fitness to practice
law). We accept these findings of fact and misconduct.
                                     Sanction
       {¶ 6} When imposing sanctions for attorney misconduct, we consider
relevant factors, including the ethical duties that the lawyer violated and the
sanctions imposed in similar cases. Stark Cty. Bar Assn. v. Buttacavoli, 96 Ohio
St.3d 424, 2002-Ohio-4743, 775 N.E.2d 818, ¶ 16.               In making a final
determination, we also weigh evidence of the aggravating and mitigating factors
listed in Section 10(B) of the Rules and Regulations Governing Procedure on
Complaints and Hearings Before the Board of Commissioners on Grievances and




                                         2
                                January Term, 2011




Discipline (“BCGD Proc.Reg.”). Disciplinary Counsel v. Broeren, 115 Ohio
St.3d 473, 2007-Ohio-5251, 875 N.E.2d 935, ¶ 21.
       {¶ 7} As aggravating factors, the panel and board found that respondent
had acted with a dishonest or selfish motive and had engaged in a pattern of
misconduct spanning more than two and one-half years. See BCGD Proc.Reg.
10(B)(1)(b) and (c). However, they attributed mitigating effect to respondent’s
lack of a prior disciplinary record, prompt payment of restitution, self-reporting of
her misconduct, and full cooperation in the disciplinary process. See BCGD
Proc.Reg. 10(B)(2)(a), (c), and (d). They also found that respondent elected not
to practice law for more than one year following the termination of her
employment, that her acts of misconduct are out of character, and that she is
extremely remorseful.
       {¶ 8} Relator argues that respondent’s conduct is comparable to that of
the attorneys in Akron Bar Assn. v. Carter, 115 Ohio St. 3d 18, 2007-Ohio-4262,
873 N.E.2d 824 (imposing a two-year suspension with the second year stayed on
conditions based upon his pleading guilty to felony theft and misuse of his
employer’s credit card, his failure to accept full responsibility for his actions, and
his failure to timely make restitution) and Disciplinary Counsel v. Kraemer, 126
Ohio St. 3d 163, 2010-Ohio-3300, 931 N.E.2d 571 (imposing a two-year
suspension with the second year stayed on conditions on attorney who
misappropriated more than $7,000 in fees belonging to his law firm). Based upon
Carter and Kraemer, relator argues that respondent’s suspension should include a
period of actual suspension.      Due to the presence of significant mitigating
evidence, including respondent’s self-reporting, her extensive cooperation and
remorse, and the fact that other sanctions had been imposed, however, he
recommends a one-year suspension with six months stayed.
       {¶ 9} Despite relator’s request, the panel and board recommend that we
impose an 18-month suspension, all stayed on the conditions that respondent’s



                                          3
                             SUPREME COURT OF OHIO




practice be monitored by an attorney appointed by relator in accordance with
Gov.Bar R. V(9) and that she commit no further misconduct. Neither party has
objected to this recommendation.
       {¶ 10} We are ever mindful that the primary purpose of the disciplinary
process is not to punish the offender but to protect the public from lawyers who
are unworthy of the trust and confidence essential to the attorney-client
relationship. Disciplinary Counsel v. Agopian, 112 Ohio St. 3d 103, 2006-Ohio-
6510, 858 N.E.2d 368, ¶ 10. Because we conclude that the lengthier stayed
suspension coupled with monitored probation will provide greater protection to
the public than a shorter actual suspension, we agree that an 18-month suspension
stayed on conditions is the appropriate sanction for respondent’s misconduct.
       {¶ 11} Accordingly, we suspend Stephanie Gunter Grigsby from the
practice of law in Ohio for 18 months, all stayed on the conditions that she serve
18 months of supervised probation with a monitor appointed by relator in
accordance with Gov.Bar R. V(9) and that she commit no further misconduct. If
respondent fails to comply with the conditions, the stay will be lifted, and she will
serve the entire 18-month suspension. Costs are taxed to respondent.
                                                             Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Stacy Solochek
Beckman, Assistant Disciplinary Counsel, for relator.
       John H. Burlew, for respondent.
                            ______________________




                                         4